Comstock, J.
Motion by appellee to dismiss this appeal, for failure to comply with the rules of this court and other reasons. Without considering the motion, we have read the record and appellant’s brief, and find that the only question discussed requires the consideration of the evidence. It affirmatively appears from the.record that the judgment and decision was rendered in favor of appellee upon her cross-complaint. No attempt is made to make the evidence upon the issues formed on this pleading a part of the record.
Judgment affirmed.